Filed 11/23/21 Asante v. Mensah CA2/4

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                       DIVISION FOUR


 ELIZABETH ASANTE,                                              B302729

           Plaintiff and Respondent,                            (Los Angeles County
                                                                Super. Ct. No. YC072403)
           v.

 DEAN A. MENSAH et al.,

      Defendants and
 Appellants.



     APPEAL from a judgment of the Superior Court of
Los Angeles County, Ramona G. See, Judge. Affirmed.
     Law Offices of Ronald H. Freshman and Ronald H.
Freshman for Defendants and Appellants.
     Schwartz & Asiedu and Kwasi A. Asiedu for Plaintiff and
Respondent.
       Plaintiff and respondent Elizabeth Asante is a native Twi
speaker with limited English proficiency. After her husband died
in 2002, she repeatedly turned to one of his friends, defendant
and appellant Dean Mensah, for assistance with various real
estate and financial affairs. Over a period of time, Asante
borrowed $11,000 from Mensah. In 2015, Asante discovered that
Mensah had put a $24,000 deed of trust on her property in 2012.
Mensah refused to remove the deed of trust, telling Asante that
her debt to him had ballooned to $76,000. Despite this ongoing
dispute over the debt and deed of trust, Asante sought Mensah’s
assistance when she had an issue with her mortgage company in
2017. Mensah told Asante he would help her if she temporarily
put his name on the title to her property. Asante executed a
grant deed transferring a 10 percent interest in the property to
Mensah; he refused to transfer the interest back to Asante after
the mortgage matter was resolved.
       Asante sued Mensah and his corporation, Loanfund
Exchange, Inc. dba Americo Capital Holdings, alleging causes of
action for fraud, quiet title, cancellation of deeds, and declaratory
relief, related to both the deed of trust and the grant deed. The
matter proceeded to bench trial, after which the court found in
favor of Asante on all causes of action. It also granted her motion
to add a claim for slander of title, awarded her a net $40,000 in
damages, and cancelled both Mensah’s deed of trust and the
grant deed transferring the 10 percent interest to him. The court
later amended the judgment to award Asante attorney fees.
       Mensah1 now contends the judgment must be reversed. He
argues that Asante’s fraud claims relating to the deed of trust are
barred by the statute of limitations. Alternatively, he argues that

      1   Loanfund Exchange is not party to this appeal.



                                  2
Asante failed to prove all the elements of those claims. Mensah
also argues that Asante failed to prove promissory estoppel as to
the grant deed, she was not entitled to relief on her other claims,
and she was not entitled to attorney fees. We affirm.
                          BACKGROUND
I.     Complaint
       On October 20, 2017, Asante filed a complaint against
Mensah; Mensah’s corporation, misidentified as “Americo Capital
Holdings”; and 100 Doe defendants.2 Asante alleged that she
became the sole owner of a four-unit apartment building in
Lawndale upon the death of her husband, who had advised her to
consult his friend, Mensah, for assistance with financial and real
estate matters. Asante borrowed $11,000 from Mensah and
asked him for help applying to refinance her mortgage and, later,
fighting a notice of default from her mortgage servicer, Ocwen.
Mensah assisted Asante, but she alleged that his assistance came
at a price. In connection with the refinance application, Mensah
placed a deed of trust on her property by leading her to believe
the deed of trust was one of the many pieces of paperwork she
had to sign. In connection with the Ocwen matter, Mensah told
Asante he would only be able to help if she temporarily placed his
name on the title; after the matter was resolved, he refused to
transfer the 10 percent interest back to her. Asante asserted six
causes of action pertaining to the deed of trust, the grant deed,
and the status of the title to Asante’s property.
       In her first cause of action for fraud in relation to deed of
trust, Asante alleged that “[o]n or about June 15, 2012, defendant


      Asante later amended the complaint to correctly name
      2

Loanfund Exchange as the corporate defendant and dismissed
the Doe defendants.



                                 3
Mensah presented to plaintiff a document for plaintiff’s
signature. Defendant Mensah told plaintiff the document was
part of the papers required for plaintiff’s mortgage refinance
application.” “At the time defendant made the foregoing
representation to plaintiff, he knew the statement to be false. In
fact, defendant knew the document he presented to plaintiff for
her signature was not part of the loan application documents, but
rather a Deed of Trust defendant had prepared creating a false
debt of $24,000 owed by plaintiff to defendant . . . .” Asante
further alleged that she “was unaware the document was not part
of the loan refinance application and did not know it was a
fraudulently created indebtedness to defendant, secured by her
property,” Mensah “intended that plaintiff rely on this false
representation of the Deed of Trust as being part of the loan
refinance application,” and she reasonably relied on Mensah’s
representations because she “trusted defendant Mensah as her
financial advisor” and believed he was “acting in her best
interest.” Asante alleged that she became aware of the fraud in
October 2014, when a company from which she attempted to buy
solar panels ran a title check on the property. She also alleged
that “her property title has been clouded by defendants’
fraudulent Deed of Trust, preventing her from obtaining
reasonably low interest rates to refinance her mortgage loan,”
and that she suffered damages in an amount to be proved at trial.
       In her second cause of action for fraud—negligent
misrepresentation in relation to deed of trust, Asante
incorporated the allegations from the first cause of action. She
further alleged that Mensah “had no reasonable grounds for
believing the representation was true when he made it,”
“intended plaintiff to rely on his representation, and plaintiff did




                                 4
reasonably rely on defendants’ representations.” Asante alleged
that she was damaged as previously alleged, and that
“defendants’ representation was a substantial factor in causing
plaintiff’s harm.”
      In her third cause of action for fraud—promissory fraud in
relation to grant deed, Asante alleged that “Mensah informed
plaintiff that in order for him to assist plaintiff to contest a claim
by Ocwen, and to appear with her in court proceedings relating to
plaintiff’s property, plaintiff needed to put him and or defendant
Americo, his alter ego ‘corporate’ entity on title to her property”
and “explained that his connection to the property would confer
standing on defendant to participate in litigation relating to
plaintiff’s property.” Asante further alleged that Mensah
“promised” her that “once the Ocwen case was resolved, he would
reconvey whatever interest, title, lien, estate or right to the
subject property that had been transferred to him and or his alter
ego, defendant Americo, back to plaintiff.” She alleged that
Mensah knew these representations to be false and “had no
intention of performing the terms of the agreement.” Instead, he
planned to use the interest for his benefit “and or to pressure
plaintiff to pay him on his fraudulent Deed of Trust.” Asante
signed the grant deed Mensah prepared, believing that “Mensah
was acting in good faith, and would legitimately help her with the
Ocwen claim, and thereafter, reconvey the transferred interest to
plaintiff.” She alleged her beliefs and reliance on Mensah’s
statements were reasonable and justified “because Mensah had
been her husband’s friend prior to his death.” Asante alleged
damages in an amount to be proven at trial.
      In her fourth cause of action to quiet title, in relation to
deed of trust and grant deed, Asante sought to quiet title on the




                                  5
Lawndale property. She alleged that defendants had no legal or
equitable right to the property, either through the deed of trust
or the grant deed, and further alleged that she suffered damages
in an amount to be proven at trial. Similarly, in the fifth cause of
action for cancellation of deeds, Asante sought to cancel both the
deed of trust and the grant deed. In the sixth cause of action for
declaratory relief, Asante alleged that both the deed of trust and
grant deed were void and sought a judgment declaring the
parties’ rights and obligations.
II.   Answer
      After an unsuccessful demurrer, Mensah answered the
complaint on April 23, 2019. He entered a general denial to
Asante’s allegations. Mensah also asserted several affirmative
defenses, including the statute of limitations. Most relevant
here, he asserted that Asante’s claims were barred by Code of
Civil Procedure section 338, which requires actions for “relief on
the grounds of fraud or mistake” to be brought within three
years. (Code Civ. Proc., § 338, subd. (d).)
III. Trial
      The matter proceeded to bench trial in 2019. Both Asante
and Mensah were represented by counsel. A court reporter was
not present, but the parties prepared a settled statement of
testimony.
      A.     Asante’s Testimony
             1.    Direct Examination
      Asante testified in Twi, using the assistance of an
interpreter.3 She stated that she received little formal education

      3In his opening brief, Mensah asserts that Asante “testified
in English such that the trial court asked why an interpreter was
necessary.” Mensah does not provide a record citation in support



                                 6
in her native Ghana, and does not speak, write, read, or
understand English very well. Asante’s husband, Jimmy, died in
2002. Prior to his death, Jimmy engaged in financial and real
estate business with Mensah. He told Asante to ask Mensah for
help. Asante received two real properties from Jimmy: a property
in Long Beach and a four-unit apartment in Lawndale.
       Asante sold the Long Beach property to Mensah in 2006.
Mensah later told her that either she or Jimmy had a judgment
lien of $10,000 on the Long Beach property, and she needed to
pay that amount to Mensah. Mensah told Asante to refinance
the mortgage on the Lawndale property, in which she and her
sister Mary resided, to get the money. Asante took Mensah’s
advice because she trusted him with financial transactions.
Mensah subsequently prepared loan refinance documents and
asked Asante to sign them.
       Asante signed all the documents Mensah asked her to sign,
including those that required notarization. There were many
documents, which Asante signed “several pages at a time, three
to four times over.” When presented with the deed of trust in
court, Asante testified that she recalled signing it in front of
notary Mandy Meza. Asante “knew” the deed of trust was part of
the refinance documentation. Asante did not know what a deed
of trust was, and “believed Mensah must have inserted the Deed
of Trust in the pile of refinance documents she signed because
she never took a loan of $24,000 from Mensah and did not know
she had signed the document creating a debt of $24,000 to


of this assertion. He could not, as the record includes no such
information. As Mensah recognizes in his reply brief, “if it is not
in the record, it did not happen.” (Protect Our Water v. County of
Merced (2003) 110 Cal.App.4th 362, 364.)



                                 7
Mensah.” Asante admitted that she had borrowed $11,000 from
Mensah: $6,000 to deposit in the bank for refinancing purposes,
and $5,000 for unspecified reasons. Ultimately, the refinancing
was not successful.
       Sometime in October 2015, Asante sought to install solar
panels on the Lawndale property. The solar panel company
informed Asante it could not finance the project because there
was a $24,000 deed of trust on the property, filed by Mensah.
Asante testified this was the first she had heard of the deed of
trust and Mensah’s claim that she owed him $24,000. Asante
confronted Mensah, who told her the deed of trust was for money
she had borrowed from him. Asante told Mensah she only owed
him $11,000.
       Asante attempted to get Mensah to remove the deed of
trust, but he refused. He told her she now owed him $76,000,
because the $24,000 had accrued interest. Asante’s sister Mary
borrowed $24,000 so that Asante could pay off the lien, but
Mensah refused to accept that amount in satisfaction of what he
maintained was a $76,000 debt. Asante estimated that she had
repaid Mensah “approximately $6,000 or more” but did not
present any documentation of the payments.
       Sometime in late April 2017, Asante’s mortgage company,
Ocwen, claimed she owed late charges and issued a notice of
default.4 Asante sought Mensah’s assistance to contest the
charges in small claims court. Mensah told her that he could
speak on her behalf only if his name was on the title to the


     4 This date does not align with the dates on documents
from the Ocwen matter, which were admitted into evidence.
Those documents indicate the matter was resolved in early April
2017.



                               8
property. Mensah then prepared a grant deed, which was
admitted into evidence. The grant deed transferred 10 percent of
the Lawndale property to Mensah’s company, Americo Capital
Holdings. Asante testified that she only dealt with Mensah, not
his company, and that she received no money in exchange for the
grant deed. The grant deed, which was signed and dated April 3,
2017, stated that the transfer was a “gift.”
      After the grant deed was signed, Asante, Mary, and
Mensah appeared in small claims court for the Ocwen matter.
The matter was settled, and Asante received a $1,000 check as a
result. Asante gave the entire check to Mensah for his
assistance. She also paid him an additional $1,500 at his
request. Asante asked Mensah to reconvey the 10 percent
property interest back to her, but he refused. Asante
subsequently attempted to refinance her mortgage on at least
three occasions, but could not do so because of the deed of trust.
            2.    Cross-Examination
      On cross-examination, Asante testified that she can read
limited English, but cannot write in the language. She had been
working as a certified nursing assistant (CNA) for over 25 years.
Asante took the CNA licensure test in English, after taking a
three-month preparation course. Each year, Asante receives two
hours of professional training in English, and the documents she
deals with on the job are in English. She also stated that she
uses English to “give basic instructions” to her coworkers, and
took and passed her driver’s license exam in English.
      Asante reviewed the deed of trust and grant deed on the
stand. She stated that the only words on the documents that she
could understand were her name and address. Asante testified
that she understood the purpose of the grant deed was to make




                                9
Mensah a part owner of the property so he could speak on her
behalf in the Ocwen matter. She understood that Mensah would
transfer the interest back to her after the matter concluded.
Asante admitted that she asked Mensah for help with the Ocwen
matter even though she was angry with him about the deed of
trust.
       Mensah also questioned Asante regarding a written
agreement dated May 3, 2017; the document was admitted into
evidence. The May 3, 2017 agreement stated that Asante had
relinquished her interest in the $1,000 from Ocwen, and that
Mensah was entitled to an additional $1,300 “as additional fees”
for his “credit repair and real estate services work regarding
‘ELIZABETH ASANTE AND DEAN MENSAH V. OCWEN
LOAN SERVICES.’” It further stated that the deed of trust
“already has converted into EQUITY interest in the property,”
“the interest, penalties, legal fees for the loan increases daily till
paid off in full,” and “I Elizabeth Asante have defaulted the loan
agreement signed with Americo’s [and] agree that said loan will
be paid in full including through refinance OR sale of the subject
property.” It further provided that Mensah “or ‘Americo
Holdings’ retains Real estate broker rights and is entitled to real
estate six percent (6%) broker fees,” and would serve as “Broker
of record” if Asante sold the property. The final paragraph stated
that Asante was “of sound mind and I do understand the above
performance or responsibilities to pay of [sic] the said lien by
Americo Holding dba Dean Mensah on subject property.” The
document was signed by Asante and notarized, though Asante
denied appearing in front of T.B. Iott, the named notary. Asante
testified that the only words on the document that she could read




                                 10
or understand were her name and address. Mensah did not sign
the document.
       B.    Mary Asante
       Asante called her sister, Mary, as a witness. Through the
Twi interpreter, Mary testified that she lived with Asante in the
Lawndale property. Mary stated that Mensah was “always
asking her sister for money,” and had been unsuccessful in
helping Asante refinance her mortgage. Mary became aware of
the deed of trust on the property when Asante tried to get solar
panels installed. Mary testified that Asante was “distressed”
about the deed of trust, and was “always feeling harassed by
Mensah,” who threatened to sell the property to pay it off. Mary
asked Mensah about the deed of trust, because she knew Asante
owed him only $11,000, not $24,000. He then “explained
something about interest to her.”
       To help Asante, Mary borrowed $24,000 to pay off the deed
of trust. Mensah refused to accept the $24,000, telling Mary that
Asante owed him $76,000 due to accrued interest.
       Mary was aware that Ocwen later “put something on the
property.” Mary recognized the grant deed, and recalled Mensah
telling Asante that he would sign the interest back to her once
the Ocwen matter concluded. The matter settled for $1,000, and
Mensah asked for an additional $1,500.
       There is no indication in the settled statement that Mary
was cross-examined. Asante rested after Mary’s testimony.
       C.    Mensah
             1.    Direct Examination
       Mensah testified that he was a real estate broker and
investor. He met Asante through her husband and had known
her for about 25 years.




                               11
       Mensah assisted Asante with a successful mortgage
refinance in 2004. Asante called him in 2006 to request a loan;
Mensah gave her a loan in the form of a $10,000 check at that
time. Mensah gave Asante a $5,000 check as a loan in 2009, and
an additional $9,000—a $6,000 check and $3,000 in cash—
“sometime from 2009 to 2011.” Asante told Mensah she would
repay the loans once she refinanced her mortgage. She and
Mensah agreed that the total $24,000 loaned would be secured by
the Lawndale property.
       Mensah sent a deed of trust securing the $24,000 in loans
to Asante for her signature in June 2012. When Asante mailed
the signed and notarized deed of trust back to him, Mensah
noticed that the notary stamp was incorrectly placed. Mensah
informed Asante of the error, and she agreed to drive to Meza’s
office to re-sign and notarize the document. Asante and Meza
spoke to one another in English. Mensah testified that Asante
was a nurse and CNA who could read English.
       The deed of trust was recorded on June 15, 2012. A few
weeks later, Mensah received a copy of the deed of trust in the
mail from the county recorder. Around the same time, Asante
called him to tell him that she also received a copy of the deed of
trust in the mail. At some point thereafter, Mensah attempted to
assist Asante with a mortgage refinance, but she did not qualify
due to her bad credit.
       In January 2014, Asante called Mensah and asked him to
remove the deed of trust so she could get financing for solar
panels. She told him she could repay the loan with the proceeds
from the solar panel financing, or he could refile the deed of trust
after she got the solar panels. Mensah referred Asante to a
business acquaintance for a second opinion.




                                12
       In 2017, Asante came to Mensah’s house and asked him for
help because her home was in foreclosure. Mensah advised her
that she could either refinance the property, sell the property, or
hire a lawyer to stop the foreclosure. Later, Asante and Mensah
agreed that Asante would add Mensah’s company to the
property’s title so Mensah could negotiate with Ocwen and stop
the foreclosure. Mensah prepared a grant deed and sent it to
Asante the day before she signed it in front of notary Iott.
Mensah accompanied Asante to the signing and heard her speak
English with Iott. Mensah ultimately prevented the foreclosure.
             2.     Cross-Examination
       On cross-examination, Mensah testified that he bought the
Long Beach property from Asante in 2003. He later discovered
there was a $12,000 judgment lien from “Discovery credit card”
recorded against the property. Mensah did not know why the
lien had not been discharged when he bought the property.
Mensah gave “various explanations about it being initially a
judgment, that only turned into a lien after the title transfer had
been recorded.”
       Mensah testified that the only record he had of the $10,000
loan he made to Asante in 2006 was a “diary entry” he made
when Asante came to his office to get the loan. He had no bank
records, even though the loan had been in the form of a check; he
had destroyed the records because “frankly, they were too old.”
Alternatively, he might have lost them in a “gas leak.” His bank
did not have any records of the transaction. Mensah gave
essentially the same testimony regarding the absence of records
of the $5,000 check he gave Asante in 2009 and the $6,000 check
he gave her later. Mensah testified that he and Asante entered a
written agreement regarding the final $3,000 he had lent her in




                                13
cash, but that agreement “was also lost as the other check records
had been.”
      Mensah further testified that the deed of trust was actually
in two parts: the recorded portion and a “balloon note” that was
separately entered into evidence. The “balloon note” stated that
the principal amount of the loan was $31,000, not $24,000.
Mensah initially “had no explanation” for the discrepancy, but
when cross-examination resumed the next day of trial he stated
that the $31,000 represented the $24,000 in principal plus the
interest due at the end of the loan period. Mensah mailed the
deed of trust to Asante and told her to seek the assistance of
counsel while reviewing it.
      Mensah testified that he and Asante had an oral agreement
regarding the grant deed transferring an interest to him. He
used the website Zillow to determine that a 10 percent interest in
the property was equivalent to the $24,000 in loans and the
interest accrued thereon. Mensah stated that he planned to
reconvey the interest to Asante once she paid her debt; he also
said he would no longer enforce the deed of trust at that time.
Mensah did not report the “gift” of the 10 percent property
interest on his corporation’s tax return.
            3.     Redirect Examination
      On redirect examination, Mensah explained that the $1,000
and $1,500 payments Asante gave him after the Ocwen matter
were “to pay the person who prepared the documents for the
small claims and federal case against Ocwen.”
      D.    Closing Arguments
      Asante and defendants made their closing arguments in
written briefs. In her brief, Asante asserted that Mensah had
“absolutely no credibility.” She contended that the deed of trust




                               14
was void due to a lack of consideration,5 or, in the alternative,
that the evidence supported her causes of action for fraud.
Asante also argued that she proved fraud as to the grant deed,
and that at the very least Mensah breached their agreement by
failing to reconvey the interest to her. Asante asserted that she
suffered economic damages because she was unable to procure
refinancing or solar panels due to the deed of trust. She did not
place a monetary value on these damages; she instead requested
$33,044.82 for litigation-related attorney fees and costs such as
the interpreter’s fee. Asante further asserted that she suffered
“mental anguish, distress and frustration,” and sought punitive
damages of $219,397.28. She asked the court to “expunge” both
the deed of trust and the grant deed.
       In their closing brief, Mensah and Loanfund Exchange
argued that Asante’s fraud claims related to the deed of trust
were time-barred under the three-year statute of limitations in
Code of Civil Procedure section 338, subdivision (d). They
asserted the limitations period began running in 2012, either
when Asante signed the deed of trust or when she received the
recorded copy in the mail a few weeks later. They cited
Government Code section 27297.6 for the proposition that the
county recorder had a duty to mail such copies to deed of trust
signatories. Defendants contended Asante failed to prove fraud
with respect to the grant deed, because she failed to present
evidence that Mensah had fraudulent intent or that she


      5  Asante acknowledged that she did not plead a cause of
action for breach of contract, but asked the court to amend the
pleadings to conform to proof because “the absence of
consideration renders the contract for the [deed of trust] void ab
initio.”



                                15
reasonably relied on his representations. Defendants also
contended that Asante’s “claimed inability to read English is not
credible,” as she obtained CNA licensing credentials and
continuing education in English and successfully held her job for
over 25 years. Defendants further argued that they controverted
“each fact” pertinent to “any legal theory” Asante had presented,
and Asante failed to meet her burden of proof on her causes of
action for quiet title and declaratory relief.
      In rebuttal, Asante argued that her fraud claims
concerning the deed of trust were timely, because she was
unaware of the fraud until October 2015. She asserted that
Government Code section 27297.6 was not in force at the time the
deed of trust was signed and challenged the credibility of
Mensah’s testimony that she called to tell him she received the
deed of trust in the mail. Asante also urged the court to reject
defendants’ claims that she was proficient in English. She
further asserted that she had presented adequate circumstantial
evidence of Mensah’s intent to defraud her.
IV. Ruling and Judgment
      The trial court issued a written ruling in Asante’s favor on
August 15, 2019. The court squarely rejected defendants’ statute
of limitations defense on the deed of trust claims. It stated that it
“believes Plaintiff’s testimony that she did not understand what
she was signing and that she believed all of Mensah’s
representations.” The court also expressly found credible
Asante’s testimony that she lacked proficiency in English and
was unaware of the deed of trust until it was brought to her
attention by the solar panel company in October 2015. The court
credited Asante’s testimony that she did not receive copies of the
deed of trust from Mensah or anyone else, and further accepted




                                 16
her representation that Government Code section 27297.6 was
not in effect when the deed of trust was recorded. In light of
these findings, the court found that Asante “did not discover the
transfer had occurred until it was brought to her attention by the
solar company representative in October 2015. Therefore, the
Court finds the applicable statute of limitations was tolled until
October 2015 when Plaintiff was informed by the solar company
of the deed transfer and the Court finds Plaintiff’s claims are not
barred by the statute of limitations codified in [Code of Civil
Procedure] section 338.”
       The court further concluded that Asante proved her fraud
claims pertaining to both the deed of trust and the grant deed. It
found that Asante “could not read the subject documents because
she is not conversant enough in English,” and “trusted
Defendants because Mensah was a friend of her husband and he
told her to go to Defendants for assistance when she needed it.”
It further found it was “unfathomable” for Mensah, a “real estate
broker and real estate investor,” “not to keep records of loans he
made to Plaintiff.” Without such records, the court found there
was “simply no basis upon which to find that such a loan occurred
nor that there was sufficient consideration for Defendants to
obtain any percentage interest in Plaintiff’s property. The only
uncontroverted amount loaned is $11,000.”
       The court also found Asante’s “explanation that the
transfer was temporary and made to allow Mensah [to] assist
Plaintiff in arguing her small claims case because she was
incapable of doing so herself . . . more believable than Mensah’s
explanation.” It concluded that “Mensah saw an opportunity to
get his hands on a valuable piece of property with a plaintiff who
was not very savvy in real estate matters and merely received




                                17
this property when her husband died. She never managed the
property while her husband was alive as her husband was in
charge of such matters. Further, she was not required to speak
or read advanced English given she is a [CNA] despite Mensah’s
claim to the contrary. If Plaintiff was in fact so savvy in real
estate matters and so fluent in English, why would she need
Mensah’s help at all? . . . If Plaintiff could not read and fully
understand the documents and the contents were not as
represented, these circumstances make her signature a nullity.”
       The court additionally found that “Mensah’s actions were
committed with the intent to deceive Plaintiff into deeding a
portion of her Property to him so that he could force her to either
buy him out or force a sale of the Property for a windfall.” It
found that defendants “had Plaintiff signing document after
document for phantom monies owed without any documentation
that there was a transfer of such funds to Plaintiff,” and that
those documents, including the deed of trust, the “balloon note,”
and the May 3, 2017 agreement, “demonstrate clear fraud at its
worst.” It continued, “The Court finds these documents
demonstrate a clear plan and design to obtain as much money
and/or property from Plaintiff as possible knowing that Plaintiff
did not understand what she was signing, did not understand the
legal implications of these documents, and Defendants’
misrepresentations regarding the same only lulled her into a
false sense of safety and protection to her detriment.”
       The court concluded Asante “was damaged in the total
amount of $50,000.00.” It rejected her testimony that she paid
back $5,000 of the $11,000 she borrowed from Mensah because
she, too, lacked documentation of the putative transactions. The
court found undisputed, however, that Mensah received $1,000




                                18
after the Ocwen matter. It accordingly found that Asante “still
owes Defendants $10,000.00,” effectively reducing her award to
$40,000. The court denied punitive damages, as no evidence of
defendants’ net worth had been presented.
       The court also found that Asante carried her burden of
proof on her causes of action for quiet title, cancellation of deeds,
and slander of title. It reiterated that “Mensah deceived Plaintiff
into believing that the transfer was only temporary, and there
was thus no meeting of the minds between these parties
regarding such a transfer, and that the transfer was not
supported by sufficient consideration.” The court accordingly
quieted title in Asante’s name and cancelled both the deed of
trust and the grant deed. It granted Asante’s request for
declaratory relief as well.
       Judgment was filed on September 24, 2019. Contrary to
Mensah’s assertion on appeal, the judgment accounted for the
$10,000 Asante owed Mensah by expressly stating that it was “in
the net amount of $40,000.”
       Mensah filed a notice of appeal on November 25, 2019.
V.     Attorney Fees
       Asante filed a motion for attorney fees on September 19,
2019; the motion is not in the appellate record. The trial court
granted the motion on January 21, 2020, awarding Asante
$40,590 in attorney fees in accordance with a provision in the
deed of trust.
       On February 13, 2020, the court issued an amended
judgment adding the attorney fees award as well as $5,871.85 in
costs. Mensah did not file another notice of appeal.




                                 19
                            DISCUSSION
I.     Standard of Review
       Neither party requested, and the court did not issue, a
formal statement of decision pursuant to Code of Civil Procedure
section 632. In the absence of a statement of decision, we look
only to the judgment to determine error. (Shaw v. County of
Santa Cruz (2008) 170 Cal.App.4th 229, 268.) We do not turn a
blind eye to the record before us; we may examine the trial
court’s memorandum decision to help interpret the court’s
findings or conclusions. However, we do not use it in determining
the ultimate question of whether the judgment and findings
implied thereby are supported by substantial evidence. (Id. at
pp. 267, 269.) In making that determination, we indulge all
intendments and presumptions on matters as to which the record
is silent. (Id. at p. 267.) We affirm a judgment that is correct on
any legal basis, even if that basis was not invoked by the trial
court. (Id. at p. 269.) We do not reweigh evidence or reassess the
credibility of witnesses; the trial court is the sole judge of witness
credibility. (Schmidt v. Superior Court (2020) 44 Cal.App.5th 570,
582.)
II.    Deed of Trust Causes of Action
       A.     Statute of Limitations
       Mensah contends that Asante’s fraud and negligent
misrepresentation causes of action relating to the deed of trust
are barred by the three-year statute of limitations in Code of
Civil Procedure section 338, subdivision (d). He argues that
Asante either obtained actual knowledge of the deed of trust
when she signed it on June 14, 2012, or constructive knowledge a
few weeks later when the recorder mailed it to her as required by
Government Code section 27297.6. Therefore, he asserts, the




                                 20
statute of limitations began running in June 2012 and expired in
June 2015, two years before Asante filed her complaint. We
disagree.
       Statutes of limitations “prescribe the periods beyond which
a plaintiff may not bring a cause of action.” (Fox v. Ethicon Endo-
Surgery, Inc. (2005) 35 Cal.4th 797, 806 (Fox).) They begin to run
when a cause of action “accrues,” or when all the elements of the
cause of action are complete. (Ibid.) “An important exception to
the general rule of accrual is the ‘discovery rule,’ which postpones
accrual of a cause of action until the plaintiff discovers, or has
reason to discover, the cause of action.” (Id. at p. 807.) A
plaintiff has reason to discover a cause of action when he or she
has reason to at least suspect a factual basis for the elements of
the cause of action. (Ibid.) “Rather than examining whether the
plaintiffs suspect facts supporting each specific legal element of a
particular cause of action, we look to whether the plaintiffs have
reason to at least suspect that a type of wrongdoing has injured
them.” (Ibid.) Essentially, the discovery rule delays accrual until
the plaintiff has or should have inquiry notice of the cause of
action. (Ibid.) “Resolution of the statute of limitations issue is
normally a question of fact.” (Id. at p. 810.)
       The causes of action here are common law fraud and
negligent misrepresentation. The elements of fraud are (1) a
misrepresentation by the defendant, (2) with knowledge of its
falsity (also known as “scienter”), (3) with the intent to induce
reliance on the misrepresentation, (4) justifiable reliance by the
plaintiff, and (5) resultant damage. (Conroy v. Regents of the
University of California (2009) 45 Cal.4th 1244, 1255 (Conroy);
Lazar v. Superior Court (1996) 12 Cal.4th 631, 638.) Negligent
misrepresentation, “a species” of fraud, “does not require intent




                                21
to defraud but only the assertion, as a fact, of that which is not
true, by one who has no reasonable ground for believing it to be
true.” (Conroy, supra, 45 Cal.4th at p. 1255.)
       Mensah appears to contend that Asante knew or should
have known of either (or both) the elements of misrepresentation
or damage long before October 2015. Substantial evidence
supports the trial court’s implied findings otherwise. Asante
testified that she did not understand what the deed of trust said,
believed it to be one of many forms she needed to sign to apply for
a mortgage refinance, and did not learn the import of the
document until the solar company checked her title. We do not
revisit the trial court’s finding that this testimony was credible.
       Mensah argues that the statute of limitations began
running when Asante signed the deed of trust, because the
notary stamp on the document verified that Asante knew she was
signing the document. This argument and the authority Mensah
cites in support are not persuasive. Asante did not dispute that
she signed the document; the relevant contested issue was
whether she understood its contents. Substantial evidence
regarding her lack of formal education, inability to read English,
and reliance on Mensah’s expertise and representations supports
the conclusion that she did not.
       Mensah also contends that Asante acquired constructive
notice of the deed of trust when she received a copy of the deed of
trust in the mail. He argues that Civil Code section 1213 and
Government Code section 27297.6 establish a presumption of
notice that Asante failed to overcome.
       Civil Code section 1213 states, “Every conveyance of real
property . . . acknowledged or proved and certified and recorded
as prescribed by law from the time it is filed with the recorder for




                                22
record is constructive notice of the contents thereof to subsequent
purchasers and mortgagees. . . .” (Civ. Code, § 1213.) A deed of
trust is a “conveyance” for purposes of Civil Code section 1213
(Civ. Code, § 1215), but Asante was not a “subsequent purchaser
or mortgagee” of the property. To the contrary, she was the
mortgagor of the property.
       The version of Government Code section 27297.6,
subdivision (a) in effect 6 when the deed of trust was signed and
recorded provided, in relevant part, “(1) Following adoption of an
authorizing resolution by the Los Angeles County Board of
Supervisors, the Los Angeles County Recorder, or a designee or
designees authorized by the board of supervisors, may notify one
or more of the following by mail: (A) The party or parties
executing a deed, quitclaim deed, or deed of trust, within 30 days
of recordation.” (Former Gov. Code, § 27297.6, subd. (a) [effective
Jan. 1, 2012-Dec. 31, 2014].) Mensah asserts this statute imposed
on the recorder a duty to mail copies of the recorded deed of trust,
Evidence Code section 6647 established a presumption that the
duty was performed regularly, and Evidence Code section 641 8

      6  Asante’s assertion that Government Code section 27297.6
did not come into existence until 2015 is incorrect. So too was the
trial court’s apparent acceptance of that assertion. As noted
above, however, we look for error only in the judgment, not the
trial court’s written ruling.
       7 Evidence Code section 664 provides, “It is presumed that

official duty has been regularly performed. This presumption
does not apply on an issue as to the lawfulness of an arrest if it is
found or otherwise established that the arrest was made without
a warrant.”
       8 Evidence Code section 641 provides, “A letter correctly

addressed and properly mailed is presumed to have been received
in the ordinary course of mail.”



                                 23
established a presumption that Asante timely received the
mailed deed of trust. Therefore, we must presume Asante had
notice of the deed of trust.
      This chain of reasoning falls apart at the first link.
Nothing in the text of former (or current) Government Code
section 27297.6 obligates the recorder to mail the deed. The
statute says that if the Board of Supervisors adopts a resolution,
an event about which Mensah provides no information, then the
recorder may notify the party executing a deed of trust by mail.
Even assuming the Board of Supervisors adopted a qualifying
resolution, “[i]t is a well-settled principle of statutory
construction that the word ‘may’ is ordinarily construed as
permissive, whereas ‘shall’ is ordinarily constructed as
mandatory. . . .” (Common Cause v. Board of Supervisors (1989)
49 Cal.3d 432, 443; see also People v. Chubbuck (2019) 43
Cal.App.5th 1, 7 [“In its plain meaning, the term ‘may’ references
permissive conduct, or conduct which is optionally exercised.”].)
Nothing in the statute obligates the recorder to mail a recorded
deed of trust. Moreover, even if it did, the record contains
substantial evidence to rebut the presumption Asante received it
in due course—Asante and Mary both testified that the first time
they heard of the deed of trust was in October 2015. We
reasonably infer from this testimony that Asante did not receive
a copy of the deed of trust in the mail and was not placed on
inquiry notice of its existence.
      B.     Proof of Elements
      Mensah alternatively argues that Asante failed to prove
each of the elements of the fraud cause of action. He primarily
argues that Asante “failed to establish what statements or acts
by Appellant constituted fraud,” but also disputes the extent of




                                24
her proficiency in English and the adequacy of her proof of the
other elements of fraud.
       The judgment states: “The Court finds Defendant DEAN
MENSAH defrauded Plaintiff ELIZABETH ASANTE and
therefore finds in favor of Plaintiff, ELIZABETH ASANTE and
against Defendants, DEAN MENSAH, LOANFUND
EXCHANGE, dba AMERICO CAPITAL HOLDINGS, on
Plaintiff’s First, Second, and Third Causes of Action for Fraud.”
We presume this judgment is correct, and consider only whether
substantial evidence in the record supports the necessary implied
factual findings.
       As noted above, the elements of fraud are (1) a
misrepresentation by the defendant, (2) with knowledge of its
falsity, (3) with the intent to induce reliance on the
misrepresentation, (4) justifiable reliance by the plaintiff, and (5)
resultant damage. (Conroy, supra, 45 Cal.4th at p. 1255.)
Substantial evidence in the record supports factual findings on
each of these elements. Asante testified that the deed of trust
was one of many documents she signed while attempting to
refinance her mortgage. Mensah prepared the documents and
told her to sign them, and his experience as a real estate broker
and investor gives rise to a reasonable inference that he knew a
deed of trust was not a document necessary for a refinance. He
intended Asante to rely on his representations about the deed of
trust, because he knew she required assistance with financial
matters. Asante, who was unable to read the documents,
understood that she was pursuing a mortgage refinance and
justifiably relied on Mensah, whom she trusted as a friend of her
late husband, when he represented that the deed of trust was
just another document she needed to sign. Asante testified the




                                 25
deed of trust rendered her unable to obtain solar panels or
refinance her mortgage on later occasions, causing her financial
harm.
       Mensah argues that Asante failed to prove he made any
misrepresentation, because she “simply relied on the conclusory
allegation that Appellant had represented the deed of trust was
necessary for refinance” and did not tell him she could not read
English or request that he read the document to her. The
misrepresentation was that the deed of trust was just a document
necessary for refinance. The arbitration case Mensah cites,
Madden v. Kaiser Foundation Hospitals (1976) 17 Cal.3d 699,
does not support his suggestion that more was required. Mensah
cites other case law for the proposition that “‘one who accepts or
signs an instrument, which on its face is a contract, is deemed to
assent to all its terms, and cannot escape liability on the ground
that he has not read it. If he cannot read, he should have it read
or explained to him.’” (Randas v. YMCA of Metropolitan Los
Angeles (1993) 17 Cal.App.4th 158, 163 (Randas) (quoting 1
Witkin, Summary of Cal. Law (9th ed. 1987) § 120, p. 145).) This
ignores the evidence showing that Asante believed the deed of
trust had been explained to her—it was a refinancing document.
As Asante points out, the very next citation in Randas states,
“‘One who signs an instrument when for some reason, such as
illiteracy or blindness, he cannot read it, will be bound by its
terms in case the other party acts in good faith without trick or
misrepresentation.’” (Randas, supra, 17 Cal.App.4th at p. 163,
emphasis added.) In other words, the misrepresentation may
negate the signatory’s obligation to inquire about the terms of the
document.




                                26
       Mensah nevertheless contends “illiteracy was not a basis
for fraud” and asserts that Asante exaggerated the extent of her
illiteracy in any event. Relying primarily on his own testimony,
plus inconsistencies in Asante’s, he argues the evidence showed
Asante “knew she was signing a contract because she appeared
before a notary to have it signed; the evidence shows that she
received a copy of the recorded deed of trust and therefore, under
California law had sufficient evidence to inquire into the
document with an attorney but chose not to.” As stated
previously, we do not reweigh the trial court’s credibility
determinations, and substantial evidence supported the court’s
ultimate ruling. Mensah poses a series of questions about
evidence “[c]onspicuously absent from the testimony,” such as
“what happen [sic] with the other documents in the finance
application? Who read those to Respondent? Who filled them
out?” The appropriate time and place to ask such questions was
during cross-examination of Asante; the settled statement
indicates this line of questioning was not pursued.
       Mensah next argues there was no knowledge of falsity
because the evidence showed that Asante borrowed money from
him, and she was unable to demonstrate that she had repaid the
loans. Therefore, he suggests, the deed of trust legitimately
secured a loan, and “the court erred in claiming the loan was a
‘phantom loan.’” The falsity at issue here was not that the deed
of trust secured a loan, but rather that the deed of trust was not
the refinancing document Mensah represented it to be.
Substantial evidence supported the conclusion that Mensah, who
prepared the deed of trust and was experienced in real estate
matters, knew that the deed of trust was not a document Asante
needed to sign to apply for mortgage refinancing. Mensah




                                27
additionally “admits he intended for Respondent to sign the Note
and Deed of Trust.” Even if the falsity at issue were whether the
deed of trust secured a loan, substantial evidence supported the
court’s conclusion that Asante borrowed only $11,000, not
$24,000 or $31,000, from Mensah.
        Mensah further contends Asante failed to “establish what
the [false] statement was, when it was made, by what means the
representation was tendered or how it was tendered.
Respondent’s sole testimony was Appellant ‘slipped it into a pile
of documents’ or told her it was necessary for the refinance.” In
the very next sentence, however, he acknowledges that “[t]he
court believed Respondent.” On the record before us, that belief
is sufficient to support the judgment. Mensah also argues that
the cause of action for negligent misrepresentation requires an
affirmative statement, not an implied assertion, and any
statement that the deed of trust was necessary for the refinance
fell into the latter category. We are not persuaded. Telling
someone a deed of trust is simply a document necessary for
refinancing is an affirmative act, not a passive implication or
omission.
       Finally, Mensah contends that Asante failed to establish
causation. In the context of fraud, causation requires proof that
the defendant’s conduct was a substantial factor in bringing
about harm to the plaintiff. (Knutson v. Foster (2018) 25
Cal.App.5th 1075, 1091-1092.) Here, the immediate harm to
Asante was the encumbrance of her property with the deed of
trust. She also testified, despite Mensah’s claim to the contrary,
that she later attempted to procure solar panels and refinance
her mortgage on at least three occasions, but could not due to the
deed of trust. A reasonable factfinder could infer that the deed of




                                28
trust encumbering the property was a substantial factor in these
denials, even if, as Mensah points out, the evidence also showed
that Asante “was consistently having issues with her mortgage.”
       The judgment regarding the deed of trust causes of action
is affirmed.
III. Grant Deed Cause of Action
       The court ruled in Asante’s favor on her third cause of
action for fraud—promissory estoppel relating to the 2017 grant
deed. Mensah contends this was error, because his oral promise
to reconvey the 10 percent interest in the property was
superseded by the written agreement Asante signed on May 3,
2017.
       Promissory estoppel is an equitable doctrine that provides
for the enforcement of promises that are otherwise unenforceable
due to a lack of consideration. (US Ecology, Inc. v. State of
California (2005) 129 Cal.App.4th 887, 902.) The elements of a
promissory estoppel claim are (1) a promise that is clear and
unambiguous in its terms, (2) reasonable and foreseeable reliance
by the party to whom the promise is made, and (3) injury to the
relying party caused by his or her reliance. (Id. at p. 901.) The
judgment in favor of Asante on this claim implies factual findings
on all three elements, and substantial evidence supports such
findings. Asante testified, and Mensah concedes in his opening
brief, that “when Respondent conveyed the 10% interest through
the 2017 Grant Deed, it was the intent of the parties at the
conclusion of the dispute with Ocwen, Appellant would reconvey
the 10% back to Respondent.” This is a clear and unambiguous
promise. The evidence showed that Mensah already had a deed
of trust on the property, so a factfinder could infer it was
reasonable for Asante to believe he did not need an additional




                               29
interest in the long term. The evidence also showed that Asante
paid Mensah for his assistance with the Ocwen matter; she
reasonably could infer this payment would satisfy any obligation
she had to him after the matter was resolved. Asante was injured
by the loss of a 10 percent interest in her property.
       Mensah argues that the May 3, 2017 agreement, which he
prepared but did not sign, superseded his oral promise to
reconvey the interest. He points to Civil Code section 1625,
which codifies the parol evidence rule, and Riverisland Cold
Storage, Inc. v. Fresno-Madera Production Credit Association
(2013) 55 Cal.4th 1169, 1180-1181, which holds that parol
evidence is always admissible to prove fraud. These authorities
are inapt. The May 3, 2017 agreement does not purport to be an
integrated writing that supersedes the previous promise. To the
contrary, it does not mention the grant deed or the promise
regarding reconveyance at all. Instead, it states that “Americo’s
lien on [the property] already has converted into EQUITY
interest in the property.” The only lien Americo held on the
property was the deed of trust, not the grant deed. Mensah
testified in accordance with this at trial, stating “the Deed of
Trust was converted to a 10% interest in the subject property”
pursuant to the May 3, 2017 agreement and “the Grant Deed
would be reconveyed once Asante paid Mensah.” Moreover, the
May 3, 2017 document is not an agreement between two parties
so much as a putative declaration by Asante, its only signatory—
and she testified that she could not read or understand the
document.
       The judgment regarding the grant deed cause of action is
affirmed.




                               30
IV.    Remaining Causes of Action
       Mensah contends that Asante should not have prevailed on
her causes of action for quiet title, cancellation of deeds, and
slander of title because they were based on the fraud claims that
were either time-barred or not proven. We reject these
contentions, as the above discussion demonstrates that the fraud
claims were proven and were not barred by the statute of
limitations.
       Mensah also contends the trial court lacked jurisdiction to
adjudicate the quiet title cause of action, because Asante did not
verify her complaint. Code of Civil Procedure section 761.020
provides that a complaint asserting a cause of action for quiet
title “shall be verified.” Despite this requirement, neither the
complaint nor answers in this matter were verified. However,
“verification of a complaint is not a jurisdictional requirement.”
(United Farm Workers of America, AFL-CIO v. Agricultural
Labor Relations Board (1985) 37 Cal.3d 912, 915.) Even when
verification is required by statute, failure to verify a pleading “is
a mere defect curable by amendment.” (Ibid.) “‘[T]he proper
objection where a party fails to verify a pleading is a motion to
strike which may be made only upon timely notice and provides
for hearing and extension of time to answer.’” (Zavala v. Board of
Trustees of the Leland Stanford, Jr. University (1993) 16
Cal.App.4th 1755, 1761.) Where, as here, no such motion is filed
and the matter proceeds to trial, objection to the pleading error is
subsequently forfeited. (Ibid.)
       The judgment regarding the quiet title, cancellation of
deed, and slander of title causes of action is affirmed.




                                 31
V.     Damages and Attorney Fees
       Mensah contends the award of damages must be reversed
because it is supported by “absolutely no testimony.” We
disagree. To the extent the damages were compensatory in
nature, Asante testified about the size of her mortgage payment
and her inability to refinance the loan. To the extent the
damages were noneconomic, as is suggested by the court’s written
ruling, “the testimony of a single person, including the plaintiff,
may be sufficient to support an award of emotional distress
damages” if credited by the factfinder. (Knutson v. Foster, supra,
25 Cal.App.5th at p. 1096 [emphasis in original].) We do not
revisit the trial court’s credibility determinations.
       Finally, Mensah argues that the attorney fee award—
which he did not separately appeal—should be reversed because
he demonstrated that Asante is not the prevailing party.
Because we have not reversed any portion of the judgment, we
reject this argument.
                            DISPOSITION
       The judgment is affirmed. Respondent is awarded costs on
appeal.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                           COLLINS, J.

We concur:


WILLHITE, ACTING P.J.


CURREY, J.



                                32